 

 

Case 1:20-cv-04616-GBD Document 42

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ce xX
DAVID ROMANKOW and JACLYN ;
ROMANKOW, individually and on behalf of all :
others similarly situated, :
Plaintiff, :
-against- :
NEW YORK UNIVERSITY,
Defendant. :
ale xX

GEORGE B. DANIELS, District Judge:

wenn aecnse seer ITT AE aneeraass eee ee

 

20 Civ. 4616 (GBD)

A status conference is scheduled for March 25, 2021 at 10:30 a.m.

Dated: January 25, 2021
New York, New York

SO ORDERED.

  

TEDSTATES DISTRICT JUDGE

 
